

116 HR 1883 IH: RFK Memorial Stadium Campus Conveyance Act
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1883IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo convey the Robert F. Kennedy Memorial Stadium Campus to the District of Columbia, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the RFK Memorial Stadium Campus Conveyance Act. 2.Conveyance of Robert F. Kennedy Memorial Stadium Campus to District of Columbia (a)ConveyanceSubject to the requirements of this section, the Secretary of the Interior shall convey all right, title, and interest of the United States in and to the Robert F. Kennedy Memorial Stadium Campus to the District of Columbia.
			(b)Consideration
 (1)Payment of considerationAs consideration for the conveyance under subsection (a), the District of Columbia shall pay to the Secretary of the Interior such amount as may be agreed to by the District and the Secretary, except that the amount may not be less than the fair market value of the right, title, and interest conveyed under such subsection, based on an appraisal meeting the requirements of paragraph (2).
 (2)Requirements for appraisalThe requirements for the appraisal described in paragraph (1) are as follows: (A)The appraisal is carried out by an appraiser who is jointly selected by representatives of both the Secretary and the District of Columbia.
 (B)The appraisal is conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (C)The appraisal is based on an assessment of the property As Is, as if the property conveyed were vacant and unimproved as of the date of the enactment of this Act, except that the appraisal may take into account the terms and conditions required under subsection (c).
 (D)The appraisal takes into account any costs associated with environmental remediation and flood plain mitigation of the Robert F. Kennedy Stadium Campus.
 (E)The appraisal takes into account any costs associated with the demolition of any existing structures on the Robert F. Kennedy Memorial Stadium Campus.
 (3)Timing of paymentsNot later than 30 days after the date of the conveyance under subsection (a), the District of Columbia shall pay to the Secretary an amount equal to one-fourth of the amount of the consideration determined under this subsection, and shall pay the remaining balance in equal amounts on the first day of each of the next 3 fiscal years which begin after the expiration of the 1-year period which begins on the date on which the District makes the initial payment under this paragraph.
				(c)Terms and conditions
 (1)Certification regarding development of propertyAs a condition of the conveyance under subsection (a), the District of Columbia shall certify to the Secretary of the Interior prior to the conveyance that the development or use of any property conveyed under such subsection shall meet the following requirements:
 (A)The development or use shall not undermine the restoration of the wetlands south of Kingman Island. (B)The development or use shall provide for improved public access to the Anacostia River including through walking trails and kayak and canoe areas that complement the Anacostia River Trail, and shall not interrupt the design of the Anacostia River Trail.
 (2)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.
				(d)Payment of costs of conveyance
 (1)Payment requiredThe Secretary of the Interior shall require the District of Columbia to cover the costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the District of Columbia in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the District of Columbia.
 (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (e)Description of propertyThe exact acreage and legal description of the property to be exchanged under this section shall be determined by surveys satisfactory to the Secretary of the Interior.
 (f)Rules of constructionNothing in this section may be construed— (1)to affect any obligations of the Secretary of the Interior with respect to the Robert F. Kennedy Memorial Stadium Campus under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); or
 (2)to require the Secretary of the Interior to pay any costs and expenses, other than costs and expenses related to or associated with environmental liabilities or cleanup actions provided under law, which are incurred by the District of Columbia or any other party (other than the United States) at any time in connection with carrying out this section or the amendment made by this section.
 (g)Conforming amendmentEffective upon the date of the conveyance under subsection (a), section 7 of the District of Columbia Stadium Act of 1957 (sec. 3–326, D.C. Official Code) is repealed.
 (h)DefinitionIn this section, the term Robert F. Kennedy Memorial Stadium Campus means such portion of the Stadium, as defined in section 11 of the District of Columbia Stadium Act of 1957 (sec. 3–330, D.C. Official Code), in which right, title, and interest is held by the United States as of the date of the enactment of this Act, as set forth in the Robert F. Kennedy Memorial Stadium map produced by the National Park Service on March 14, 2019.
			